Citation Nr: 0919552	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  07-35 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for an anxiety 
disorder, to include posttraumatic stress disorder, currently 
evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to the severity of a service-
connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which granted the 
Veteran's claim of entitlement to service connection for an 
anxiety disorder, and assigned a 30 percent evaluation.  The 
claim was certified for appeal by the St. Petersburg, 
Florida, RO.

In January 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the St. Petersburg 
RO.  A transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As a preliminary note, the record shows that the Veteran 
currently suffers from bipolar disorder, posttraumatic stress 
disorder, and an anxiety disorder.  He is service connected 
for an anxiety disorder (including posttraumatic stress 
disorder), but he is not service connected for his bipolar 
disorder.  Because of the varying diagnoses, which the 
Veteran himself recognizes, the Board has characterized the 
service-connected disability as anxiety disorder, to include 
posttraumatic stress disorder.  

The Board finds that the claim of entitlement to an increased 
initial rating for an anxiety disorder, to include 
posttraumatic stress disorder, must be remanded.  The primary 
reason is that the Board finds that the Veteran's August 2008 
VA examination was inadequate.  When requesting the 
examination, the RO expressly told the examiner that the 
Veteran was not service connected for posttraumatic stress 
disorder or any other mental disability other than an anxiety 
disorder.  The examiner therefore conducted a compensation 
and pension examination for mental disorders, specifically 
excluding posttraumatic stress disorder and eating disorders.  
The examiner did not have access to the Veteran's claims 
file.  If he had, he would have seen that the Veteran had 
been diagnosed with posttraumatic stress disorder.  In the 
September 2008 supplemental statement of the case following 
this examination, the RO classified the Veteran's disability 
solely as posttraumatic stress disorder, although it had just 
requested that the examiner conduct an examination that did 
not cover posttraumatic stress disorder.

Additionally, a September 2006 VA examination noted that the 
Veteran's symptoms for his service-connected anxiety 
disorder, to include posttraumatic stress disorder, have been 
affected by his nonservice-connected bipolar disorder 
symptoms.  The symptoms from each disability have been found 
to mutually aggravate the other.  See September 2006 VA 
examiner's report (further noting, "I cannot ascribe a 
specific degree of impairment of any one, independent of the 
other, with any medical certainty, without resorting to 
speculation.").  The August 2008 examiner did not examine or 
discuss the Veteran's nonservice-connected bipolar disorder 
and how its symptoms may be intertwined with his anxiety 
disorder, to include posttraumatic stress disorder.

The Board finds that another reason for remand is that the 
Veteran has contended that his service-connected disability 
has worsened since his last examination.  See Board hearing 
transcript, p. 17.  The United States Court of Appeals for 
Veterans Claims has held that a veteran is entitled to a new 
VA examination where there is evidence, including his or her 
statements, or those of the representative, that the 
disability has worsened since the last examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997).  Since this recent 
statement suggests that the Veteran's disability has worsened 
since the last examination, this claim must be remanded to 
afford a new VA examination to determine the current severity 
of his service-connected anxiety disorder, to include 
posttraumatic stress disorder.

Regarding the Veteran's claim for a total disability rating 
based on individual unemployability due to the severity of a 
service-connected disability, the RO has not issued a 
statement of the case as to this issue.  Because a timely 
notice of disagreement was filed in November 2000, the RO 
must provide the Veteran with a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999) (an unprocessed 
notice of disagreement should be remanded, not referred, to 
the RO for issuance of a statement of the case).  
Furthermore, the issue is inextricably intertwined with the 
claim of entitlement to an initial increased rating for an 
anxiety disorder, to include posttraumatic stress disorder.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all VA records 
since August 2008 pertaining to the 
Veteran's psychiatric disorders.  The RO 
should also contact the Veteran and invite 
him to identify or submit any treatment 
records concerning his psychiatric 
disorders since August 2008.  Following 
the receipt of the appellant's response, 
the RO should undertake appropriate 
action.

2.  Thereafter, the RO should schedule the 
Veteran for a psychiatric VA examination 
with a psychiatrist.  The Veteran's claims 
file is to be provided to and reviewed by 
the psychiatrist prior to the examination.  
All tests, including psychological 
testing, should be completed in accordance 
with the latest AMIE worksheets for rating 
mental disorders.  All findings should be 
fully documented and explained in detail.  
After a thorough examination is performed, 
the psychiatrist should provide clear 
diagnoses for all mental disorders that 
the Veteran currently has.  Thereafter, he 
or she should opine as to the following: 
does the Veteran have a current diagnosis 
of bipolar disorder?  If so, the 
psychiatrist should identify the symptoms 
related to bipolar disorder and state 
whether these symptoms can be 
distinguished from the Veteran's symptoms 
of anxiety disorder and posttraumatic 
stress disorder.  The examining physician 
should provide a full rationale for the 
opinion offered and specifically comment 
as to the opinion provided at the 
September 2006 VA examination.  If an 
opinion cannot be reached without resort 
to speculation, the physician should so 
indicate, and explain why speculation is 
needed to arrive at a conclusion.  The 
psychiatrist should be as specific as 
possible when explaining the Veteran's 
diagnoses and symptoms.

3.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report for 
any ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO should readjudicate 
the claim of entitlement to an increased 
initial rating for an anxiety disorder, to 
include posttraumatic stress disorder.  If 
the claim is denied, a supplemental 
statement of the case must be issued, and 
the appellant offered an opportunity to 
respond.

5.  Thereafter, the RO must issue a 
statement of the case as to the issue of 
entitlement to a total disability rating 
based on individual unemployability due to 
the severity of a service-connected 
disability.  The claim is not to be 
returned to the Board unless the Veteran 
perfects an appeal in a timely manner.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




